Title: To George Washington from Major General William Heath, 26 November 1776
From: Heath, William
To: Washington, George



Dear General
Peeks kill [N.Y.] Novr 26th 1776

I have to acknowledge the Honor of the receipt of yours of the 24th Instant[.] I do not recollect to have Sent any Letters by the Fridays Post who lost his Mail in an Infamous manner.
I have Also received from Colo. Harrison, the Resolves of the Honble Continental Congress of the 19th Instant, with a Signification of your Excellencys Pleasure that they should be Published in orders, which Shall be Done Tomorrow.
I have for Several Days been exerting my Utmost Endeavours to Secure the Stores on the west Side of the River, and have the pleasure to acquaint your Excellency that through the vigilance of Colo. Tupper and his Party, The Provisions, warlike and naval Stores, near the River at Tapan, Slots Landing &c. have been Safely brought off altho the Ships Fired a number of Cannon shot at the Boats.
Major Clark who was Posted at Tapan Informed me yesterday by Letter, that there was at that Place a Considerable Quantity of Flour, and that He was ordered to Joyn his Regiment, I Immediately Sent orders to Colo. Tylers Regiment to march Down to Tapan, to Empress all the Teams Between Colo. Huntingtons Post and that Place and to bring off the Flour, Part to the Entrance of the mountains, and Part near to Kings ferry.
In the afternoon I received a Letter from Colo. Hay, acquainting of me, that many of the Disaffected in that vicinity had gone to the Enemy, some of whom had hinted that they would Conduct the Enemy up and Cut off our Troops, Upon which having Consulted my Brigadiers, I ordered General Scotts Brigade over the River, to Cover the Provisions, to support Colo. Huntington in Case of need or Posses the mountain on the Back of Fort montgomery, I have also Stationed the Lady Washington Galley at the Ferry to Prevent Insults from the Enemys Boats or Tenders, General Mifflins Goods have been brought over to this Place.
A Survey of the River and Soundings has lately been taken and is now before the Convention of the State of New York—General Clinton is Confident that obstructions may be effectually made by the Sinking of Blocks, I have wrote the Convention that if they should think it

practicable and should make the Attempt I will assist them all in my Power, The Place proposed is Some miles above Fort Constitution.
Our numbers in a few Days will be much Diminished, General Scott has wrote to the Convention to Encourage his Brigade to Continue a Short time longer in the Service; and thinks he shall be able to persuade many of them to Tarry, But Sad Experiance has taught me to Expect but little from Soldiers after the Expiration of the Time of their Engagements—I think the recruiting of a new army will be Successfull if the men can by & by some how or another a few at a time be Indulged to goe Home which Seems to be a Darling object with them. I have the Honor to be with great respect your Excellencys most Humble Servt

W. Heath

